Citation Nr: 0517838	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to an increased rating for left knee 
patellofemoral pain syndrome, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for right knee 
patellofemoral pain syndrome, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased rating for ankylosing 
spondylitis of the cervical spine with cervical spine strain 
and neck pain, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for ankylosing 
spondylitis of the lumbar spine with pain in the back and 
hips, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
degenerative joint disease with mild arthritis of the 
sacroiliac joint.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

Service connection was granted for ankylosing spondylitis 
with pain in the neck, back, hips, and knees in August 1997.  
In a February 2003 letter to the veteran, the RO indicated 
that it was granting service connection for ankylosing 
spondylosis of the cervical spine with cervical spine strain, 
and for patellofemoral pain syndrome of the left and right 
knee.  However, service connection was granted for 
spondylitis of the neck and knees in August 1997.  The issues 
are increased ratings.  The RO created separate ratings for 
cervical spine spondylitis with cervical spine strain in 
February 2003.  However, it listed neck pain as part of the 
lumbar spine ankylosing spondylitis disability.  The Board 
lists neck pain as part of the cervical spine ankylosing 
spondylitis with cervical spine strain disability.

The appeals concerning increased ratings for cervical, 
lumbar, and sacroiliac disabilities are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.




FINDINGS OF FACT

1.  Left knee patellofemoral pain syndrome is manifested by 
tenderness with range of motion from 0 to at least 110 
degrees and pain at the extreme of flexion.  

2.  Right knee patellofemoral pain syndrome is manifested by 
tenderness with range of motion from 0 to at least 110 
degrees and pain at the extreme of flexion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for left knee patellofemoral pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5260 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for right knee patellofemoral pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a November 2002 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that he 
should submit pertinent evidence in his possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  The VCAA notice 
preceded the adjudication.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA medical records and lay statements have been 
obtained and VA examinations were conducted in November 2002 
and March 2004.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed.

Pertinent criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

5002 Arthritis rheumatoid (atrophic) As an active process:  
  With constitutional manifestations associated with active j
oint  
  involvement, totally incapacitating........................
............ 100  
  Less than criteria for 100% but with weight loss and anemia
  
  productive of severe impairment of health or severely incap
acitating  
  exacerbations occurring 4 or more times a year or a lesser 
number  
  over prolonged periods.....................................
............  60  
  Symptom combinations productive of definite impairment of h
ealth  
  objectively supported by examination findings or incapacita
ting  
  exacerbations occurring 3 or more times a year.............
............  40  
  One or two exacerbations a year in a well-
established diagnosis........  20  
For chronic residuals:  
  For residuals such as limitation of motion or ankylosis, fa
vorable or  
  unfavorable, rate under the appropriate diagnostic codes fo
r the  
  specific joints involved. Where, however, the limitation of
 motion of  
  the specific joint or joints involved is noncompensable und
er the  
  codes a rating of 10 percent is for application for each su
ch major  
  joint or group of minor joints affected by limitation of mo
tion, to  
  be combined, not added under diagnostic code 5002. 
 Limitation of  
  motion must be objectively confirmed by findings such as sw
elling,  
  muscle spasm, or satisfactory evidence of painful motion.  
  NOTE: The ratings for the active process will not be combin
ed with  
  the residual ratings for limitation of motion or ankylosis.
 Assign  
  the higher evaluation.  
 
38 CFR § 4.71a.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The applicable regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (2004), do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993). This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran has appealed the denials of ratings greater than 
10 percent for right and left knee patellofemoral pain 
syndrome.  There is no evidence showing rheumatoid arthritis 
currently as an active process.  Chronic residuals are rated.  
38 C.F.R. § 4.71a, Diagnostic Code 5002.  The Board also 
fully understands that, when appropriate, different 
disabilities may be separately rated.  In the case of the 
knee, when appropriate, extension, flexion, instability and 
subluxation may be separately considered. 

He is rated under Diagnostic Code 5260, which provides a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and a 30 percent evaluation where flexion is limited to 15 
degrees.  Normal range of motion in a knee joint is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.

At the time of an November 2002 VA joints examination, the 
veteran stated that if he does any running, or if the weather 
changes from warm to cold, or if it is rainy, or if he stands 
for 8 hours or longer, or if he drives for 6 hours, he 
experiences severe pain lasting 4 hours, losing 50 percent of 
the function in both knees.  The examiner indicated that on 
physical examination, the veteran's knees were equal in size 
and consistency and that there was no evidence of muscle 
atrophy, rigidity, spasm, or wasting.  He stated that range 
of motion of the knees was accomplished from 0-110 degrees 
and that the knees were mildly tender laterally.

On evaluation in December 2003, there was no knee effusion.  
In February 2004, there was no edema of the extremities.  
Later that month, the veteran's wife stated that his knees 
still swell and are very painful and that he stands on his 
feet all day and has all the intense physical strains of 
being a mechanic.

On VA spine examination in March 2004, the veteran stated 
that he was able to walk independently, and he said he was 
able to walk 1 mile a day and walks for hours.  He reported 
that he was not unsteady.  Physical examination revealed a 
normal gait and body posture.  He had normal muscle power in 
both lower extremities.  X-rays of the knees revealed 
spurring and calcifications.  No joint effusion was seen.

On VA joints examination in March 2004, the veteran 
complained of knee pain.  He denied locking.  He stated that 
the knees would flare up about 2-3 times per week, and that 
when they flared up, the pain was 8/10.  It would last the 
whole day or until he lies down or sits down or takes some 
pain medications.  Precipitating factors were squatting, 
running, jumping, and standing or sitting for too long.  He 
stated that during flare-ups, there was an additional 
limitation of motion and additional functional impairment, 
about 50 percent.  He denied episodes of dislocation or 
recurrent subluxation.  He was working full time as a 
mechanic and had to do a lot of standing and bending down.  
Right knee flexion was to 130 degrees with minimal pain.  
Left knee flexion was to 130 degrees with no pain.  He was 
able to completely extend each knee.  There was no knee joint 
instability and anterior drawer, posterior drawer, and 
McMurray's tests were negative.  He was able to squat down to 
90 degrees with pain.  There was pain with maximal range of 
motion.  The examiner stated that during the acute flare-ups 
of knee pain, there was additional limitation of motion of 
the knees and additional functional impairment.  

Based on the evidence, the Board concludes that the veteran's 
left and right knee disabilities result in no more than 
limitation of flexion of each knee to 45 degrees, including 
due to pain and flare-ups.  Flexion testing on 2 occasions 
has revealed flexion to at least 110 degrees in each knee.  
This is substantially better than flexion limited to 45 
degrees.  Additionally, his muscle power is good, he has a 
normal gait and body posture, he is not unsteady, he walks 
unassisted, and he is able to squat down to 90 degrees.  
There is no evidence of muscle atrophy, rigidity, spasm, or 
wasting.  

While we do not doubt that there is additional limitation of 
function due to flare-ups, overall, the veteran's knees were 
only mildly tender on VA examination in November 2002 and the 
veteran stands on his feet all day and is able to walk 1 mile 
a day and walks for hours.  Even if there is 50 percent loss 
of function during flare-ups, it does not equal flexion 
limited to less than 45 degrees.  Flexion limited to 30 
degrees or its functional equivalent is not present.

The Board notes that extension of each knee is to 0 degrees, 
or complete, according to the VA examinations.  While he 
reported in November 2002 that he loses function of the knees 
on use, he walks unassisted and his gait and muscle power are 
normal.  We conclude that there is no functional impairment 
of extension, including that contemplated by 38 C.F.R. 
§ 4.59.  The Board finds no basis to assign a separate 
compensable rating under Diagnostic Code 5261, which 
compensates for limitation of extension.  

The Board notes that there is no evidence of recurrent 
subluxation or lateral instability and that the veteran has 
indicated that he is not unsteady.  Furthermore, he walks 
unassisted and his gait and muscle power are normal and there 
is no effusion.  At the time of the March 2004 VA 
examination, there was no knee joint instability and anterior 
drawer, posterior drawer, and McMurray's tests were negative.  
The Board finds no basis to assign a separate compensable 
rating under Diagnostic Code 5257, which compensates for knee 
impairment with recurrent subluxation or lateral instability.  

The Board has reviewed the rating schedule and finds that no 
other Diagnostic Code is appropriate.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a rating higher than 
10 percent for left or right knee patellofemoral pain 
syndrome and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.  

Extraschedular

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004) for the claim on 
appeal.  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that there has not 
been marked interference with work and that there have been 
no recent hospitalizations due to the disabilities at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC. 6- 96 (1996).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for left knee patellofemoral pain syndrome is denied.

Entitlement to a disability rating in excess of 10 percent 
for right knee patellofemoral pain syndrome is denied.


REMAND

In May 1997, VA X-rays of the veteran's cervical spine 
revealed osseous encroachment upon neural foramina.  Dr. 
Isdale indicated in November 2002 that the veteran suffers 
from cervical degenerative disc and that he has intermittent 
paresthesias and aching in his cervical, thoracic, and lumbar 
areas.  He stated that the veteran has been receiving ongoing 
treatment from him.  His records have not been obtained.  VA 
should assist the veteran by requesting those records.

The veteran reported to a VA examiner in November 2002 that 
when he tilts his head down for 60 seconds, he has severe 
pain lasting 3 hours and loss of 30 percent of his function.  
X-rays revealed slight anterior wedging of the T12 vertebra.  
On VA examination in March 2004, physical examination 
revealed 1+ wrist jerk bilaterally, zero to 1+ triceps jerk 
bilaterally, and 1+ biceps jerk bilaterally.  He had 1+ ankle 
jerks.  X-rays revealed moderate to marked narrowing of disk 
spaces at C2-3 through C4-5, and moderate narrowing at C5-6.  

In essence, there is evidence of osseous encroachment or 
compression.  However, the VA examiner in March 2004 did not 
complete the portion of the examination report which requests 
information on intervertebral disc syndrome.  Instead, the 
examiner stated that the information was not applicable.  
However, the Board has determined that such information is 
necessary, and it has reviewed the entire claims folder and 
does not find such information in it.  VA has a duty to 
assist the veteran with his claim by providing him an 
examination which is adequate for rating purposes.  

Remand for the private treatment records and additional VA 
examination information is necessary.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  Records from Dr. Isdale concerning 
treatment he has provided to the veteran 
should be requested by the AOJ.

2.  If the records from Dr. Isdale 
reflect neurologic deficit, a VA spine 
examination should be conducted.  The 
examiner should document the presence or 
absence of neurologic deficit associated 
with ankylosing spondylitis.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

If the veteran has or can obtain evidence, that evidence must 
be submitted by him.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


